UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6382



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PERCY JOE FISHER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Salisbury. William L. Osteen,
District Judge. (CR-94-137; CA-03-522-1)


Submitted:   June 24, 2004                   Decided:   July 2, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Percy Joe Fisher, Appellant Pro Se. Lisa Blue Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Percy Joe Fisher seeks to appeal the district court’s

order    construing     his   “motion   to   compel    compliance      with    and

performance of plea agreement” as a motion filed under 28 U.S.C.

§ 2255 (2000) and denying relief.             The order is not appealable

unless    a   circuit    justice   or   judge      issues   a    certificate    of

appealability.     28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                We have independently

reviewed the record and conclude that Fisher has not made the

requisite     showing.        Accordingly,    we    deny    a    certificate   of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                       DISMISSED




                                     - 2 -